869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eddie JACKSON, Defendant-Appellant.
No. 88-1054.
United States Court of Appeals, Sixth Circuit.
Feb. 9, 1989.

Before MILBURN and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's denial of his motion to correct his illegal sentence filed pursuant to Fed.R.Crim.P. 35(a).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jackson was convicted by a jury of various narcotics offenses and was sentenced to thirty years imprisonment followed by a twelve year special parole term and imposition of a $100,000 fine.  Defendant's conviction was affirmed by this count on appeal (Case No. 86-1338).  In his motion, defendant vaguely challenged the validity of his indictment.  The district court summarily denied the motion.


3
Upon review, we conclude the district court did not abuse its discretion in denying the motion because a Rule 35 motion is not the appropriate vehicle for defendant to attack the validity of his indictment.   See United States v. Willis, 804 F.2d 961, 964 (6th Cir.1986);  United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).


4
Finally, we decline to address the other numerous issues raised in defendant's appellate brief because they were not first presented to the district court.   See Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.